Mr. Justice Dever delivered the opinion of the court. Abstract of the Decision. 1. Mandamus, § 1* — when writ of, toill not issue. A writ of mandamus will not issue where the party seeking such writ has not proved his right thereto by clear and satisfactory evidence. 2. Municipal corporations, § 146* — when illegality of appointment precludes recovery of compensation. Where a city attorney illegally appoints a person to spread assessments even though such appointment is ratified by the city, there is no legal contract existing under which there can be a recovery for any specific sum for services rendered.